Exhibit 10.1

 

SECOND AMENDMENT OF CREDIT AGREEMENT

 

THIS SECOND AMENDMENT OF CREDIT AGREEMENT ( this “Amendment”) is dated as of
April 22, 2005 and entered into by and among TRAMMELL CROW COMPANY, a Delaware
corporation (“Borrower”), BANK OF AMERICA, N.A., a national banking association,
as Administrative Agent for the Lenders defined below (in such capacity,
together with its successors and assigns, “Administrative Agent”) and as Issuing
Bank (in such capacity, together with its successors and assigns, “Issuing
Bank”), and each Lender that is a signatory to this Amendment.

 

R E C I T A L S

 

A.            Reference is hereby made to that certain Credit Agreement dated as
of June 28, 2002, executed by Borrower, Administrative Agent, and the Lenders
(herein so called) defined therein, and amended by that certain First Amendment
of Credit Agreement dated September 1,2004 (the “Credit Agreement”) pursuant to
which such Lenders extended to Borrower a $150,000,000 revolving credit
facility.

 

B.            Capitalized terms used herein shall, unless otherwise indicated,
have the respective meanings set forth in the Credit Agreement.

 

C.            Borrower, Administrative Agent, Issuing Bank, and the Lenders that
are signatory to this Amendment desire to modify certain provisions contained in
the Credit Agreement subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Amendment to the Credit Agreement.   Section 6.2(c) is hereby
deleted in its entirety and replaced with the following:

 

(c)           the Companies may make Investments in (i) Savills existing on the
Closing Date and additional Investments made after the Closing Date; provided,
that such additional Investments in Savills made pursuant to this clause (c)
shall not result in the aggregate common equity ownership in Savills held by the
Companies exceeding 20% of the fully diluted common equity ownership of Savills
(measured immediately after each such Investment (but not thereafter)), and (ii)
Unconsolidated Entities (other than Savills) not constituting Real Estate
Investments in an aggregate amount not exceeding $5,000,000 at any time
outstanding;

 

2.             Amendment of Credit Agreement and Other Loan Documents.

 

(a)           All references in the Loan Documents to the Credit Agreement shall
henceforth include references to the Credit Agreement, as modified and amended
by this Amendment, and as may, from time to time, be further modified, amended,
renewed, extended, restated, and/or increased.

 

(b)           Any and all of the terms and provisions of the Loan Documents are
hereby amended and modified wherever necessary, even though not specifically
addressed herein, so as to conform to the amendments and modifications set forth
herein.

 

--------------------------------------------------------------------------------


 

3.             Ratifications.  Borrower (a) ratifies and confirms all provisions
of the Loan Documents as amended by this Amendment, (b) ratifies and confirms
that all guaranties, assurances, and Liens granted, conveyed, or assigned to the
Credit Parties under the Loan Documents are not released, reduced, or otherwise
adversely affected by this Amendment and continue to guarantee, assure, and
secure full payment and performance of the present and future Obligations, and
(c) agrees to perform such acts and duly authorize, execute, acknowledge,
deliver, file, and record such additional documents, and certificates as
Administrative Agent may reasonably request in order to create, perfect,
preserve, and protect such guaranties, assurances, and Liens.

 

4.             Representations.  Borrower represents and warrants to the Credit
Parties that as of the date of this Amendment: (a) this Amendment has been duly
authorized, executed, and delivered by Borrower and each of the other Companies
that are parties to this Amendment; (b) no action of, or filing with, any
Governmental Authority is required to authorize, or is otherwise required in
connection with, the execution, delivery, and performance by Borrower or the
other Companies of this Amendment other than filings with the Securities and
Exchange Commission; (c) the Loan Documents, as amended by this Amendment, are
valid and binding upon Borrower and the other Companies that are parties to this
Amendment and are enforceable against Borrower and the other Companies in
accordance with their respective terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally or by general principles of equity; (d) the
execution, delivery, and performance by Borrower and the other Companies of this
Amendment do not require the consent of any other Person and do not and will not
constitute a violation of any Governmental Requirement, order of any
Governmental Authority, or material agreements to which Borrower or any other
Company is a party thereto or by which Borrower or any other Company is bound;
(e) all representations and warranties in the Loan Documents are true and
correct in all material respects on and as of the date of this Amendment, except
to the extent that (i) any of them speak to a different specific date, or (ii)
the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement; and (f) both before and after
giving effect to this Amendment, no Potential Default or Event of Default
exists.

 

5.             Conditions.  This Amendment shall not be effective unless and
until:

 

(a)           Administrative Agent shall have received this Amendment duly
executed by Borrower, each of the Companies that is party hereto, and the
Requisite Lenders;

 

(b)           the representations and warranties in this Amendment are true and
correct in all material respects on and as of the date of this Amendment, except
to the extent that (i) any of them speak to a different specific date, or (ii)
the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement; and

 

(c)           both before and after giving effect to this Amendment, no
Potential Default or Event of Default exists.

 

6.             Continued Effect.  Except to the extent amended hereby or by any
documents executed in connection herewith, all terms, provisions, and conditions
of the Credit Agreement and the other Loan Documents, and all documents executed
in connection therewith, shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.

 

7.             Miscellaneous.  Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings

 

2

--------------------------------------------------------------------------------


 

and captions may not be construed in interpreting provisions, (c) this Amendment
must be construed — and its performance enforced — under Texas law, (d) if any
part of this Amendment is for any reason found to be unenforceable, all other
portions of it nevertheless remain enforceable, and (e) this Amendment may be
executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document.

 

8.             Parties.  This Amendment binds and inures to Borrower and the
Credit Parties and their respective successors and permitted assigns.

 

9.             ENTIRETIES.   THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS,
AS AMENDED BY THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
ABOUT THE SUBJECT MATTER OF THE CREDIT AGREEMENT AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO SECOND AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND ISSUING BANK,

AND THE LENDERS DEFINED THEREIN

 

 

EXECUTED as of the day and year first mentioned.

 

 

TRAMMELL CROW COMPANY, a Delaware corporation,
as Borrower

 

 

 

 

 

By:

/s/ Derek R. McClain

 

 

Name:

Derek R. McClain

 

 

Title:

Executive Vice President

 

Signature Page to Trammell Crow Company Second Amendment

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO SECOND AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND ISSUING BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent, Issuing Bank, and a Lender

 

 

 

 

 

By:

/s/ Ron Odlozil

 

 

Ron Odlozil

 

 

Senior Vice President

 

Signature Page to Trammell Crow Company Second Amendment

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO SECOND AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND ISSUING BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

THE BANK OF NOVA SCOTIA, Acting Through its San Francisco Agency,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark Sparrow

 

 

Name:

Mark Sparrow

 

 

Title:

Director

 

Signature Page to Trammell Crow Company Second Amendment

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO SECOND AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND ISSUING BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

FIRST TENNESSEE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Sam Jenkins

 

 

Name:

Sam Jenkins

 

 

Title:

Executive Vice President

 

Signature Page to Trammell Crow Company Second Amendment

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO SECOND AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND ISSUING BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

LASALLE BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Josh Procter

 

 

Name:

Josh Procter

 

 

Title:

AVP

 

Signature Page to Trammell Crow Company Second Amendment

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO SECOND AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND ISSUING BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

UNION BANK OF CALIFORNIA N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Patrick Trowbridge

 

 

Name:

Patrick Trowbridge

 

 

Title:

Vice President

 

Signature Page to Trammell Crow Company Second Amendment

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO SECOND AMENDMENT OF CREDIT AGREEMENT

EXECUTED BY

TRAMMELL CROW COMPANY, AS BORROWER,

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT AND ISSUING BANK,

AND THE LENDERS DEFINED THEREIN

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Stewart Wilson

 

 

Name:

Stewart Wilson

 

 

Title:

Senior Vice President

 

Signature Page to Trammell Crow Company Second Amendment

 

--------------------------------------------------------------------------------


 

To induce the Credit Parties to enter into this Amendment, the undersigned
jointly and severally (a) consent and agree to the Amendment’s execution and
delivery, (b) ratify and confirm that all guaranties, assurances, and Liens
granted, conveyed, or assigned to the Credit Parties under the Loan Documents
are not released, diminished, impaired, reduced, or otherwise adversely affected
by the Amendment and continue to guarantee, assure, and secure the full payment
and performance of all present and future Obligations (except to the extent
specifically limited by the terms of such guaranties, assurances, or Liens), (c)
agree to perform such acts and duly authorize, execute, acknowledge, deliver,
file, and record such additional guaranties, assignments, security agreements,
deeds of trust, mortgages, and other agreements, documents, instruments, and
certificates as Administrative Agent may reasonably deem necessary or
appropriate in order to create, perfect, preserve, and protect those guaranties,
assurances, and Liens, and (d) waive notice of acceptance of this consent and
agreement, which consent and agreement binds the undersigned and their
successors and permitted assigns and inures to the Credit Parties and their
respective successors and permitted assigns.

 

 

EACH OF THE CORPORATE GUARANTORS/PLEDGORS LISTED ON SCHEDULE I ATTACHED HERETO

 

 

 

 

 

By:

/s/ Derek R. McClain

 

 

Name:

Derek R. McClain

 

 

Title:

Executive Vice President

 

Guarantor/Pledgor Signature Page to Second Amendment

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

1.             TC Houston, Inc.

2.             TCCT Real Estate, Inc.

3.             TCDFW, Inc.

4.             Trammell Crow Services, Inc.

5.             Trammell Crow NW, Inc.

6.             TCC Risk Services, Inc.

 

Schedule 1 to Trammell Crow Second Amendment Guarantor/Pledgor Signature Page

 

--------------------------------------------------------------------------------